ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_04_FR.txt.                                                                                              341




                        OPINION DISSIDENTE DE M. LE JUGE BENNOUNA

                 [Texte original français]
                    Interprétation de la convention — Pouvoir discrétionnaire d’un Etat partie —
                 Caractère raisonnable d’un programme de chasse « en vue de recherches
                 scientifiques » — Finalité d’un programme de chasse « en vue de recherches
                 scientifiques » — Choix entre les méthodes létales et non létales — Détermination
                 de la taille des échantillons — Fondements des conclusions de la Cour — Nécessité
                 d’examiner le caractère « commercial » de JARPA II — Absence de caractère
                 « commercial » de JARPA II — Substitution aux organes créés par la convention
                 — Coopération des Etats parties à la convention.

                    A mon grand regret, j’ai dû voter contre les points 2, 3, 4, 5 et 7 du
                 dispositif de l’arrêt, dans la mesure où je suis en désaccord avec
                 l’interprétation, par la majorité, des dispositions pertinentes de la conven-
                 tion internationale pour la réglementation de la chasse à la baleine (ci-
                 après la « convention »), du 2 décembre 1946, et du règlement annexé à
                 celle‑ci (ci-après le « règlement »).
                    Je regrette, en particulier, que la majorité ne s’en soit pas tenue aux
                 méthodes d’interprétation prévues par la convention de Vienne sur le
                 droit des traités (art. 31 et 32), qui ont valeur coutumière et, par consé-
                 quent, à une analyse strictement juridique des obligations des Parties. Je
                 sais que la question de la chasse à la baleine est empreinte d’une grande
                 charge émotionnelle et culturelle, nourrie au travers des siècles par la lit-
                 térature, les récits mythologiques et les textes religieux. Cet arrière-plan a
                 certes été évoqué devant la Cour et les juges, lesquels, s’ils ne peuvent
                 l’ignorer, sont tenus, de par leur fonction, de veiller à ce qu’il n’interfère
                 d’aucune manière dans la stricte analyse juridique. La contribution de la
                 Cour à la poursuite, dans les meilleures conditions, de la coopération
                 entre les Etats concernés est de rendre la justice en appliquant le droit
                 international, ainsi que le prévoit son statut.
                    Malheureusement, l’approche retenue par la majorité demeure quelque
                 peu « impressionniste », dans la mesure où elle procède essentiellement
                 d’interrogations, de doutes, de soupçons, à partir d’indices sélectionnés
                 dans la masse des rapports et des expertises scientifiques.
                    La convention a été adoptée en 1946 dans un contexte très différent de
                 celui où la Cour est appelée à l’interpréter et à l’appliquer. La consomma-
                 tion de viande de baleine a énormément diminué, au point de devenir
                 négligeable, et l’industrie baleinière a décliné en conséquence. Il n’en
                 demeure pas moins que, lorsqu’elle interprète l’une des dispositions de la
                 convention, la Cour est tenue de prendre en compte les objectifs inscrits
                 dans le préambule, et notamment la conservation et le développement
                 durable des stocks de baleines. Elle ne peut se contenter d’affirmer qu’il
                 « n’est justifié d’interpréter l’article VIII ni dans un sens restrictif, ni dans

                                                                                              119




8 CIJ1062.indb 367                                                                                   18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. diss. bennouna) 342

                 un sens extensif », et que les programmes menés à des fins de recherche
                 scientifique « peuvent poursuivre un but autre que la conservation ou l’ex-
                 ploitation durable des stocks de baleines » (arrêt, par. 58). Or, il ne s’agit
                 pas de se demander si l’interprétation doit être faite dans un sens « restric-
                 tif » ou « extensif », mais plutôt de rechercher quel est « le sens ordinaire à
                 attribuer aux termes du traité dans son contexte et à la lumière de son
                 objet et de son but » (convention de Vienne, art. 31, par. 1).
                     Il s’agit de confronter l’article VIII, en tant que partie intégrante de la
                 convention, à l’objet et au but de celle-ci, et de se demander, à la lumière
                 du sens ordinaire de cette disposition, si le programme de recherche, en
                 l’occurrence JARPA II, s’y inscrit pleinement.
                     Par ailleurs, l’article VIII doit être analysé dans le contexte des autres
                 dispositions de la convention et de son règlement annexé, tel qu’il a été
                 modifié depuis son adoption. Selon cet article, l’Etat partie peut « accorder
                 à ses ressortissants un permis spécial autorisant l’intéressé à tuer, capturer
                 et traiter des baleines en vue de recherches scientifiques » à de telles condi-
                 tions qu’il « jugera opportunes ». Ce faisant, l’Etat partie n’est pas tenu de
                 se conformer aux autres dispositions de la convention, notamment celles
                 relatives à la chasse commerciale. Il ne s’agissait, à l’époque de l’adoption
                 de la convention, que de réglementation et non de prohibition de cette
                 catégorie de chasse. Et c’est pour cela que le pouvoir donné à l’Etat partie
                 d’accorder des permis « en vue de recherches scientifiques » était très large,
                 puisque la chasse commerciale était réglementée par la convention, dans le
                 cadre du respect des objectifs de celle-ci. Tant que l’on restait dans le cadre
                 de la recherche scientifique, le gouvernement concerné pouvait décider de
                 l’utilisation du produit de la vente des baleines capturées et traitées. Il est
                 implicite que le produit éventuel de la vente de ces baleines devra être
                 affecté à l’objectif de la recherche scientifique, qui est au cœur de l’ar-
                 ticle VIII, et qui justifie l’exemption de l’Etat partie de toutes les autres
                 obligations relatives à la réglementation de la chasse commerciale.
                     J’admets, comme le souligne la Cour (arrêt, par. 61), que le pouvoir
                 discrétionnaire de l’Etat partie, au titre de l’article VIII de la convention,
                 ne signifie pas que le fait de tuer, capturer et traiter des baleines dépend
                 « simplement de la perception qu’en a cet Etat ».
                     Je suis également d’avis que l’Etat partie s’assurera, dans l’exercice de
                 ce pouvoir, que « la conception et la mise en œuvre du programme sont
                 raisonnables au regard de ses objectifs déclarés » et que « ce critère d’exa-
                 men revêt un caractère objectif » (ibid., par. 67).
                     Le large pouvoir normatif dans la délivrance des permis spéciaux, qui
                 est néanmoins consenti à l’Etat partie par l’article VIII, est compensé par
                 un contrôle de la part de l’institution centrale, créée par la convention, à
                 savoir la commission internationale de la chasse à la baleine (convention,
                 art. III) (ci-après la « commission »), assistée par le comité scientifique. En
                 effet, aux termes du paragraphe 3 de l’article VIII, l’Etat concerné
                      « devra transmettre à l’organisme que la commission pourra désigner
                      à cet effet, à des intervalles d’un an au maximum, les renseignements

                                                                                            120




8 CIJ1062.indb 369                                                                                 18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. diss. bennouna) 343

                      de caractère scientifique dont il disposera sur les baleines et la chasse
                      à la baleine, y compris les recherches effectuées en vertu du para-
                      graphe 1 de cet article et de l’article IV ».
                    L’arrêt reconnaît que le Japon s’est acquitté de ses obligations procédu-
                 rales à l’égard de la commission et du comité scientifique, notamment en
                 soumettant, préalablement à leur délivrance, les propositions de permis
                 spéciaux, en vertu du paragraphe 30 du règlement.
                    Il est évident que l’adoption, en 1982, par la commission, du moratoire
                 sur la chasse commerciale (règlement, par. 10 e), le nombre des captures
                 de baleines à des fins commerciales étant fixé à zéro), entré en vigueur
                 pendant la saison 1985‑1986, allait avoir un impact sur le sens et l’agence-
                 ment des dispositions de la convention et de son règlement. Le Japon, qui
                 s’y est opposé à l’origine, a retiré son objection en 1987. Cependant, il ne
                 faut pas perdre de vue que ce moratoire n’était, par définition, qu’une
                 décision provisoire, dans l’attente d’une évaluation, prévue en 1990,
                 laquelle n’aura jamais lieu.
                    Le Japon a lancé, parallèlement à son acceptation du moratoire, le pro-
                 gramme de recherche JARPA. Mais rien ne laissait supposer, a priori,
                 comme cela a été suggéré par l’Australie (arrêt, par. 101), que c’était une
                 façon de poursuivre la chasse commerciale sous une autre couverture juri-
                 dique. En réalité, le lancement de JARPA n’avait rien de surprenant en soi
                 puisque le moratoire sur la chasse commerciale interdisait désormais l’accès
                 à un certain nombre d’informations sur les baleines, pour les besoins de la
                 recherche scientifique. Or, il est établi que la recherche sur les peuplements
                 baleiniers, et notamment sur leur régime alimentaire, était importante pour
                 la connaissance de l’écosystème marin et de ses ressources. La commission
                 n’a d’ailleurs pas contesté, en 2006, l’apport de JARPA à cet égard. Quoi
                 qu’il en soit, l’arrêt rappelle, à juste titre, que la Cour n’est pas appelée à se
                 prononcer sur le fonctionnement et la légalité du programme JARPA (ibid.,
                 par. 99). Ce qui est en cause, en effet, c’est le programme JARPA II qui lui
                 a succédé, à partir de la saison 2005-2006.
                    La légalité de ce second programme a été contestée devant la Cour, par
                 l’Australie, qui considère que celui-ci n’est pas un programme mené « en
                 vue de recherches scientifiques » au sens de l’article VIII de la convention
                 et que, en l’autorisant et en l’exécutant, le Japon a violé le para-
                 graphe 10 e) du règlement sur le moratoire sur la chasse commerciale, le
                 paragraphe 7 b) sur le sanctuaire de l’océan Austral et le paragraphe 10 d)
                 sur le moratoire sur l’utilisation des usines flottantes.
                    Dès lors, la démarche de la majorité devient surprenante, puisqu’elle
                 revient à consacrer l’essentiel du raisonnement à démontrer que JARPA II
                 n’est pas un programme « en vue de recherches scientifiques », en évitant,
                 en fin de compte, de se demander quel est l’objectif réel poursuivi par un
                 tel programme.
                    La Cour se refuse tout d’abord à établir une définition de la notion de
                 « recherches scientifiques », celle-ci ne figurant pas dans la convention.
                 Quant à la définition proposée par les experts, elle a été considérée comme

                                                                                               121




8 CIJ1062.indb 371                                                                                    18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. diss. bennouna) 344

                 inapplicable en l’espèce (arrêt, par. 86). Mais, la Cour s’engage, aussitôt
                 après, dans l’analyse du sens de l’expression « en vue de recherches scien-
                 tifiques » (ibid., par. 87), ce qui, en soi, peut paraître paradoxal. En effet,
                 il s’agit d’établir ce qui est destiné à la réalisation d’une activité donnée
                 sans avoir clarifié, au préalable, le contenu de l’activité en question.
                 L’exercice est périlleux et il le sera d’autant plus qu’il va consister à se
                 demander si la conception et la mise en œuvre du programme « sont rai-
                 sonnables au regard des objectifs scientifiques annoncés » (ibid., par. 88).

                   On s’aperçoit, dans la suite du raisonnement, que le test de la corres-
                 pondance entre les objectifs, d’un côté, et la conception ainsi que la mise
                 en œuvre, de l’autre, n’est pas réellement utilisé. En effet, l’arrêt (par. 135
                 à 156) se livre essentiellement à une comparaison entre JARPA et
                 JARPA II pour estimer que le second n’a pas été mené « en vue de
                 recherches scientifiques ». Et cela pour la raison qu’il aurait recouru à des
                 méthodes létales alors qu’il aurait pu se fonder plus largement sur des
                 méthodes non létales. Mais, la majorité n’avance nulle part l’existence
                 d’une obligation imposant à l’Etat concerné de donner la priorité à des
                 méthodes non létales dans la conduite des recherches scientifiques.

                    Afin de pallier l’absence de cette obligation, la Cour évoque (arrêt,
                 par. 144) l’insuffisance de l’analyse menée par le Japon en ce qui concerne
                 le recours à des méthodes non létales et la non‑prise en considération par
                 celui‑ci des résolutions et lignes directrices de la CBI, alors que celles-ci ne
                 s’imposent pas, en tant que telles, à cet Etat. On peut se demander com-
                 ment une obligation juridique peut découler d’une insuffisance d’analyse
                 ou d’une non‑prise en considération d’actes d’organismes internationaux
                 qui n’ont pas de caractère décisionnel à l’égard de leurs destinataires.

                    A mon avis, l’Etat a parfaitement le droit, pour les besoins de la
                 recherche scientifique, d’écarter les méthodes non létales, s’il les estime
                 trop onéreuses, et de couvrir éventuellement le coût de la recherche par le
                 produit de la vente des captures.
                    Mais, la Cour ne s’arrête pas là dans son œuvre de comparaison de
                 JARPA et de JARPA II. Elle s’interroge sur l’ampleur de ce dernier par
                 référence, de nouveau, au premier (ibid., par. 145 à 156). Elle en vient, au
                 terme de cette comparaison, à noter des « faiblesses de l’explication avan-
                 cée par le Japon » (ibid., par. 156) et à cautionner pratiquement le procès
                 d’intention qui a été fait à ce pays :
                         « Ces faiblesses tendent également à accréditer la thèse de l’Austra-
                      lie, à savoir que la priorité du Japon était d’assurer la continuité de
                      ses activités de chasse à la baleine, comme il l’avait déjà fait en lan-
                      çant JARPA dans l’année qui suivit l’entrée en vigueur du moratoire
                      sur la chasse commerciale. » (Ibid.).
                   Alors que la majorité avait avancé comme postulat qu’elle n’allait pas
                 définir la recherche scientifique, elle va cependant s’engager dans une

                                                                                             122




8 CIJ1062.indb 373                                                                                  18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. diss. bennouna) 345

                 analyse détaillée de la détermination des tailles d’échantillon pour chaque
                 espèce en distinguant cinq étapes, dans ce processus, illustrées par des
                 études statistiques (arrêt, par. 157 à 202).
                    A l’issue de tous ces développements, ardus et complexes, la Cour en
                 arrive à considérer que « c’est là une raison supplémentaire de douter que
                 la conception de JARPA II soit raisonnable au regard de ses objectifs
                 annoncés » (ibid., par. 198). Il s’agit là d’un doute supplémentaire,
                 construit à partir de statistiques et d’études très élaborées, mais une série
                 de doutes ne peut permettre de parvenir à une certitude, celle établissant
                 la violation, en droit, d’une obligation internationale.
                    Peut-on, cependant, aller au-delà de tout doute raisonnable, par une
                 comparaison entre les tailles d’échantillon et les prises effectives ?
                    La Cour se livre à cet exercice (ibid., par. 199 à 211) pour affirmer de
                 nouveau que la différence constatée entre tailles d’échantillon et prises
                 effectives jette « un doute supplémentaire sur le fait que JARPA II soit un
                 programme en vue de recherches scientifiques » (ibid., par. 212). Ainsi,
                 l’arrêt, après avoir rappelé cette différence pour les petits rorquals, ajoute
                 que « [c]et élément accrédite encore la thèse de l’Australie selon laquelle la
                 détermination des tailles d’échantillon de petits rorquals obéissait à des
                 considérations qui n’étaient pas scientifiques » (ibid., par. 209). En d’autres
                 termes, il aurait suffi que le Japon ait chassé l’ensemble des baleines pré-
                 vues dans l’échantillon pour que celui‑ci devienne crédible dans le contexte
                 de la chasse « en vue de recherches scientifiques ». De surcroît, une telle
                 conclusion serait en contradiction avec la priorité, soulignée préalable-
                 ment, des méthodes non létales sur les méthodes létales.
                    Dans sa conclusion finale sur le point de savoir si JARPA II est conduit
                 en vue de recherches scientifiques (ibid., par. 223 à 227), la Cour estime
                 que « l’utilisation des méthodes létales en tant que telle n’est pas déraison-
                 nable » (ibid., par. 224), mais c’est seulement en comparant celui‑ci
                 avec JARPA qu’elle considère que la taille des échantillons de petits ror-
                 quals a été fortement majorée, même si la proportion des prises effectives
                 était, dans l’absolu, faible. En effet, comparé à la population de petits
                 rorquals qui est comprise entre 338 000 et 1 486 000 individus (mémoire
                 de l’Australie, vol. I, par. 2.116), le nombre de prises effectives de petits
                 rorquals pour l’ensemble du programme JARPA II n’a pas dépassé
                 3264 individus (ibid., figure 6, et contre‑mémoire du Japon, p. 178 et 181).

                    L’ensemble de ces doutes et de ces interrogations est-il suffisant pour
                 conclure que JARPA II n’a pas été conçu et mis en œuvre « en vue de
                 recherches scientifiques » (arrêt, par. 227) ?
                    La Cour se penche ensuite (ibid., par. 228) sur les allégations de viola-
                 tion par le Japon des dispositions du règlement avancées par l’Australie,
                 qui imposent le moratoire sur la chasse commerciale (par. 10 e)), le mora-
                 toire sur l’utilisation des usines flottantes (par. 10 d)) et le sanctuaire de
                 l’océan Austral (par. 7 b)). On aurait pu s’attendre, à ce stade du raison-
                 nement, que la Cour se pose la question de savoir si le programme
                 JARPA II a été conçu et appliqué à des fins commerciales. En effet, la

                                                                                            123




8 CIJ1062.indb 375                                                                                 18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. diss. bennouna) 346

                 convention ne prévoit que trois catégories de chasse à la baleine (à des
                 fins commerciales, « en vue de recherches scientifiques » et aborigène de
                 subsistance). Si on laisse de côté la dernière catégorie qui n’est pas concer-
                 née dans cette affaire, la seule option qui demeure est celle entre les deux
                 premières catégories. D’ailleurs, les deux Parties et l’Etat intervenant ne le
                 contestent pas, ainsi que leur rappelle la Cour (arrêt, par. 229). Bien plus,
                 l’Australie a plaidé le caractère commercial de JARPA II afin d’en déduire
                 la violation des dispositions en question du règlement.
                    Comment alors comprendre le refus de la Cour « d’examiner les élé-
                 ments de preuve apportés par les Parties à l’appui de leurs thèses contra-
                 dictoires sur le point de savoir si la chasse pratiquée dans le cadre de
                 JARPA II est, à certains égards, de nature commerciale » (ibid., par. 230) ?
                    La Cour relève, d’abord, que la disposition qui établit le moratoire sur
                 l’utilisation des usines flottantes (par. 10 d) du règlement) ne fait pas
                 explicitement référence à la chasse commerciale, à la différence de celles
                 imposant le moratoire sur la chasse commerciale et créant le sanctuaire
                 de l’océan Austral. Malgré cela, elle interprète cependant les para-
                 graphes 10 e) et 7 b) du règlement, qui s’y rapportent, comme n’interdi-
                 sant pas, à titre exclusif, la chasse à des fins commerciales. Selon la Cour,
                 interpréter autrement ces deux dispositions par la Cour « laisserait hors
                 du champ d’application de la convention certaines catégories non définies
                 de chasse à la baleine » (arrêt, par. 229). Je dois avouer ne pas percevoir
                 quel est le fondement de cette interprétation extensive de textes clairs qui
                 interdisent la chasse à des fins commerciales, ni non plus quelle est, parmi
                 les méthodes d’interprétation prévues par la convention de Vienne, celle à
                 laquelle il a été fait recours en l’occurrence.
                    Je reviens maintenant au constat établi par la Cour en ce qui concerne
                 le paragraphe 10 d) du règlement relatif au moratoire sur l’utilisation
                 des usines flottantes. Certes, cette disposition ne fait pas explicitement
                 référence à la chasse commerciale. Cependant, l’examen des travaux pré-
                 paratoires, la concernant, permet d’éclairer l’absence de cette qualifica-
                 tion, par opposition aux deux autres paragraphes en question du
                 règlement.
                    Le paragraphe 10 d) du règlement trouve son origine dans une propo-
                 sition des Etats‑Unis d’Amérique d’adopter un moratoire sur la chasse
                 commerciale. Cette proposition a été reprise par le Panama qui a proposé
                 de la scinder en deux parties en instaurant, d’une part, un moratoire sur
                 l’utilisation des usines flottantes et, d’autre part, un moratoire sur les sta-
                 tions terrestres (voir Chairman’s Report of the Thirty-First Annual Mee-
                 ting, Report of the International Whaling Commission, vol. 30, 1980, p. 26,
                 contre-mémoire du Japon, vol. II, annexe 46 ; voir également P. W. Bir-
                 nie, International Regulation of Whaling : From Conservation of Whaling
                 to Conservation of Whales and Regulation of Whale Watching, vol. 1,
                 Oceana Publications, 1985, p. 505). Seule la première partie de la propo-
                 sition a été adoptée par la commission, et est devenue l’actuel para-
                 graphe 10 d) du règlement. Le moratoire sur l’utilisation des usines
                 flottantes a été ainsi élaboré sur la base d’une proposition de mora­

                                                                                            124




8 CIJ1062.indb 377                                                                                 18/05/15 09:29

                      chasse à la baleine dans l’antarctique (op. diss. bennouna) 347

                 toire sur la chasse commerciale et il était clair lors de son adoption
                 que seule la chasse commerciale était concernée. Par conséquent, les para-
                 graphes 10 d), 10 e) et 7 b) du règlement s’appliquent donc exclusivement
                 à la chasse commerciale.
                    Ainsi, je pense que la majorité ne pouvait faire l’économie de la preuve
                 du caractère commercial de JARPA II. Elle ne pouvait manifestement pas
                 établir une telle conclusion dans la mesure où une activité à des fins com-
                 merciales doit être menée en vue de réaliser un profit, même si celui‑ci
                 n’est pas au rendez‑vous. Or cela n’est tout simplement pas le cas pour
                 JARPA II et pour les permis spéciaux délivrés dans ce cadre, le produit
                 de la vente des baleines capturées et traitées étant affecté à un institut de
                 recherche sur les baleines, à but non lucratif.
                    J’ajouterai que la démarche suivie par la majorité, outre qu’elle n’est
                 pas fondée juridiquement, n’a pas pris en compte l’esprit de la conven-
                 tion, qui vise à renforcer la coopération entre les Etats parties pour la
                 gestion d’une ressource partagée. La commission et le comité scientifique
                 jouent un rôle central à cet égard. Il leur appartient notamment d’exami-
                 ner périodiquement les permis spéciaux délivrés par les Etats parties et de
                 formuler des observations, notamment sur les aspects susceptibles d’être
                 améliorés. Ils se sont d’ailleurs acquittés de cette mission à l’égard de
                 JARPA comme le témoigne la liste de résolutions adoptées par la com-
                 mission. A l’heure actuelle, JARPA II a fait l’objet d’un examen préalable
                 en 2005 et son examen périodique est en cours. Les résultats devraient
                 être publiés incessamment. En d’autres termes, ni la commission ni le
                 comité scientifique n’ont encore eu l’opportunité de se prononcer sur la
                 mise en œuvre de JARPA II. En se livrant à l’évaluation du programme,
                 la Cour s’est substituée, d’une certaine façon, à ces deux organes.

                    Afin de renforcer l’objet et le but de la convention, il est certainement
                 souhaitable, pour les Etats parties, d’agir de l’intérieur du système institu-
                 tionnel prévu par celle-ci. C’est probablement le meilleur moyen de ren-
                 forcer la coopération multilatérale des Etats parties dans la défense de
                 leur intérêt commun, souligné par le préambule de la convention, et de
                 parvenir à une interprétation authentique de celle‑ci par les Etats parties.
                 

                                                            (Signé) Mohamed Bennouna.




                                                                                           125




8 CIJ1062.indb 379                                                                                18/05/15 09:29

